     Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 1 of 30 PageID #:2178



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ENTERTAINMENT ONE UK LTD.,
                                                     Case No. 19-cv-00863
               Plaintiff,
                                                     Judge Gary Feinerman
v.
                                                     Magistrate Judge Sunil R. Harjani
YIWU CHU TAI ART & CRAFTS CO., LTD.,
et al.,

               Defendants.


                            PRELIMINARY INJUNCTION ORDER

        THIS CAUSE being before the Court on Plaintiff Entertainment One UK Ltd.’s (“eOne”

or “Plaintiff”) Motion for Entry of a Preliminary Injunction, and this Court having heard the

evidence before it hereby GRANTS eOne’s Motion for Entry of a Preliminary Injunction in its

entirety against the defendants identified on Schedule A to the Amended Complaint and attached

hereto (collectively, the “Defendants”) and using at least the online marketplace accounts

identified on Schedule A (the “Online Marketplace Accounts”).

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. Specifically, Defendants are reaching out to do business with Illinois residents

by operating one or more commercial, interactive Internet stores through which Illinois residents

can purchase products bearing unauthorized copies of eOne’s federally registered copyrighted

designs (the “Peppa Pig Copyrighted Designs”) and/or using counterfeit versions of eOne’s

federally registered trademarks (the “PEPPA PIG Trademarks”) (a list of which is included in the

chart below) (such products collectively referred to herein as the “Unauthorized Peppa Pig

Products”).
 Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 2 of 30 PageID #:2179



Registration    Trademark        Registration            Goods and Services
 Number                             Date
 3,663,706      PEPPA PIG        Aug. 4, 2009   For: Computer game software and
                                                programs; pre-recorded video
                                                cassettes, DVDs, multi-media
                                                software, CD-ROMS, compact discs,
                                                and audio cassettes, all featuring pre-
                                                school aged children's educational and
                                                entertainment matter, games, music,
                                                images, and animated cartoons;
                                                sunglasses; spectacle frames;
                                                audiocassette players in class 009;

                                                For: Printed publications, namely,
                                                books, booklets, drawing and coloring
                                                books, comic books, magazines,
                                                activity books, song books, all in the
                                                field of pre-school aged children's
                                                education and entertainment;
                                                stationery, notebooks and writing
                                                pads, calendars, pens, pencils and
                                                crayons, pen and pencil cases; arts and
                                                craft finger paint kits; modeling
                                                compounds; re-usable and air-drying
                                                compounds for modeling; printed
                                                instructional and teaching material in
                                                the field of pre-school aged children's
                                                education and entertainment; printed
                                                paper napkins; printed paper
                                                tablecloths and printed paper mats;
                                                printed stickers and iron-on and
                                                plastic transfers; printed postcards and
                                                printed greetings cards in class 016.

                                                For: Clothing and headgear, namely,
                                                shirts, ties, pants, sweaters, jackets,
                                                coats, shorts, t-shirts, sweatshirts,
                                                sweatpants, undershirts, underwear,
                                                socks, pajamas, belts, caps, hats, vests,
                                                scarves, gloves; footwear, namely,


                                       2
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 3 of 30 PageID #:2180



                                             shoes, slippers, and athletic shoes in
                                             class 025.

                                             For: Games, travel games, handheld
                                             games, tabletop games, travel size
                                             electronic games, activity games, and
                                             playthings, namely, board games, role
                                             playing games, trivia and question and
                                             answer games, chess games, card
                                             games, yo-yos, action skill games,
                                             dice games, target games, hand held
                                             unit for playing electronic games,
                                             hand held unit for playing video
                                             games, hand held games with liquid
                                             crystal displays; electronic and non-
                                             electronic puzzles and puzzle games,
                                             hand-held, tabletop, and travel-size
                                             jigsaw puzzles; balloons; playground
                                             balls for games; dolls and toys,
                                             namely, articulated and non-
                                             articulated dolls, toy figures, modeled
                                             plastic toy figurines, bendable toys
                                             and action figures; stuffed, plush,
                                             bean-bag and cloth toys; toy costume
                                             masks; puppets; corrugated
                                             playhouses; playing cards; roller-
                                             skates; toy scooters; scale model toy
                                             vehicles; wooden toy vehicles; diecast
                                             toy vehicles in class 028.

                                             For: Education services, namely,
                                             providing courses of instruction at the
                                             pre-school level; entertainment in the
                                             nature of circuses and stage shows for
                                             pre-school aged children; television
                                             entertainment in the nature of a series
                                             of television shows in the field of pre-
                                             school aged children's entertainment;
                                             children's entertainment and
                                             amusement centers, namely,
                                             amusement parks and play areas;

                                      3
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 4 of 30 PageID #:2181



                                               production of motion picture films and
                                               radio and television programs for pre-
                                               school aged children; arranging and
                                               conducting athletic competitions for
                                               pre-school aged children; publication
                                               of text and graphic works of others on
                                               books, CD-ROMS and online
                                               featuring cartoon characters in class
                                               041.

4,872,348      PEPPA PIG        Dec. 22, 2015 For: Bleaching preparations and other
                                              substances, namely, laundry soap,
                                              laundry detergent for laundry use;
                                              general purpose cleaning, polishing,
                                              and abrasive liquids and powders;
                                              soaps; perfumery, essential oils,
                                              cosmetics, hair lotions; dentifrices;
                                              aftershave lotions; antiperspirants;
                                              baby oil; baby wipes; bath gels; bath
                                              powder; blush; body creams, lotions
                                              for skin, hair, face, and baby, face
                                              powders; breath fresheners; bubble
                                              bath; eau de Cologne; deodorants for
                                              personal use; cosmetic powders for
                                              the face, hands and body; essential
                                              oils for personal use; eye liner; eye
                                              shadows; eyebrow pencils; face
                                              powder; face creams; facial lotions;
                                              face masks for cosmetic purposes;
                                              facial scrubs; room fragrances
                                              incorporating wicks; fragrances for
                                              personal use; hair gels; hair
                                              conditioners; hair shampoo; hair
                                              mousse; hair cream; hair spray; hand
                                              cream; hand lotions; soaps for the
                                              hand; lip balm; lipsticks; lipstick
                                              holders; lip gloss; liquid soaps; make-
                                              up; mascara; non-medicated
                                              mouthwash; nail care preparations;
                                              nail enamel; nail hardeners; nail
                                              polish; perfumes; potpourri; scented

                                      4
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 5 of 30 PageID #:2182



                                             room sprays; shaving creams; skin
                                             soap; talcum powder; eaux de toilette;
                                             skin creams; skin moisturizers; sun
                                             block preparations; non-medicated sun
                                             care preparations in class 003.

                                             For: Materials for dressings, namely,
                                             gauze; medical plasters; portable filled
                                             medicine cases, namely, first aid kits;
                                             baby food; vitamins for children; herb
                                             teas for medicinal purposes;
                                             disinfectants for hygiene purposes in
                                             class 005.

                                             For: Tableware, namely, knives, forks
                                             and spoons; cutlery, namely, knives,
                                             forks and spoons in class 008.

                                             For: Vehicles, namely, strollers,
                                             push bikes; bicycles and parts
                                             therefor, namely, seats, brakes, chains,
                                             handle bars; scooters; perambulators;
                                             safety seats for children for vehicles;
                                             boats, in particular rubber dinghies;
                                             trailers; vehicular balloons, namely,
                                             air balloons; boats; side cars; saddle
                                             covers for bicycles or motorcycles;
                                             tricycles; mechanical anti-theft
                                             devices for vehicles; shopping carts;
                                             electric vehicles, namely, toy cars;
                                             rims for bicycle wheels, chains, bells,
                                             baskets, handlebars, wheel hubs, dress
                                             guards, pedals, pumps, frames, tires,
                                             saddles and/or bags for bicycles;
                                             direction indicators for vehicles, in
                                             particular for bicycles, namely, wind
                                             sleeves; repair outfits for inner tubes,
                                             namely, patches; luggage racks and/or
                                             bags for vehicles, namely, for two-
                                             wheeled vehicles; horns, in particular
                                             for automobiles; carts; motorcycles

                                      5
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 6 of 30 PageID #:2183



                                             and mopeds; stroller covers; hub caps;
                                             tires, solid, for vehicle wheels;
                                             wheelchairs; rear view mirrors;
                                             sleighs for transport purposes;
                                             snowmobiles; fitted seat covers for
                                             vehicles; wheelbarrows; bicycle
                                             stands in class 012.

                                             For: Precious metals and their alloys
                                             and goods of precious metals or
                                             coated therewith, namely, boxes,
                                             charms, key rings, figures, figurines,
                                             holiday ornaments, jewellery cases,
                                             key chains, ornamental pins,
                                             ornaments of precious metal in the
                                             nature of jewelry, picture frames;
                                             jewellery, precious stones; horological
                                             and chronometric instruments; alarm
                                             clocks; bracelets; busts of precious
                                             metal; pendants; clocks; earrings;
                                             jewel cases of precious metal; jewelry
                                             chains; key rings of precious metal;
                                             lapel pins; necklaces; necktie
                                             fasteners; non-monetary coins;
                                             ornamental pins; rings; stopwatches;
                                             tie clips; tie pins; wall clocks; watch
                                             straps; watch cases; watch chains;
                                             watches; wedding bands; jewelry
                                             boxes not of metal; key fobs not of
                                             metal in class 014.

                                             For: Animal skins, hides; trunks
                                             and travelling bags; leather shoulder
                                             belts, all-purpose carrying bags,
                                             purses, umbrellas, parasols, walking
                                             sticks; whips, harnesses and saddlery;
                                             rucksacks; luggage; luggage tags;
                                             overnight bags; change purses;
                                             satchels; tote bags; waist pouches;
                                             wallets in class 018.


                                      6
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 7 of 30 PageID #:2184



                                             For: Furniture, mirrors, picture
                                             frames; goods of wood, cork, reed,
                                             cane, wicker, horn, bone, ivory,
                                             whalebone, shell, amber, mother-of-
                                             pearl, meerschaum and substitutes for
                                             all these materials, namely, drawer
                                             pulls; air mattresses for use when
                                             camping; bassinets; beds; benches;
                                             bookcases; cabinets; chairs; coat
                                             racks; computer furniture; computer
                                             keyboard trays; cots; couches;
                                             decorative mobiles; desks; figurines
                                             and statuettes made of bone, plaster,
                                             plastic, wax, or wood; flagpoles;
                                             footstools; hand fans; hand-held
                                             mirrors; lawn furniture; love seats;
                                             magazine racks; mattresses; non-
                                             Christmas ornaments made of bone,
                                             plaster, plastic, wax or wood;
                                             ottomans; pedestals; pillows; plant
                                             stands made of wire and metal;
                                             decorative wall plaques made of
                                             plastic or wood; plastic name badges
                                             being decorative articles; plastic
                                             novelty license plates; plastic cake
                                             decorations; sleeping bags; tables; toy
                                             boxes; umbrella stands; venetian
                                             blinds; wind chimes being decorative
                                             articles in class 020.

                                             For: Household or kitchen utensils and
                                             containers, not of precious metal or
                                             coated therewith, namely, pots, pans,
                                             pot lids, cups; beverage glassware,
                                             goods of porcelain and earthenware,
                                             included in this class, namely, pots,
                                             pans, lids, cups; mugs, cocktail
                                             shakers, butter dishes, lunch boxes,
                                             cafetieres, ceramics for household
                                             purposes, namely, vases, drinking
                                             vessels, bowls, plates and pots, small

                                      7
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 8 of 30 PageID #:2185



                                             hand-operated household and kitchen
                                             utensils and containers, not of
                                             precious metal or coated therewith,
                                             namely, skimmers, turners, strainers,
                                             graters, sieves, cookware, namely,
                                             pots and pans, corkscrews, glass
                                             kitchen jars, trays for domestic
                                             purposes, dinnerware and tableware,
                                             namely, tea services; cups and mugs,
                                             tea pots; combs and sponges for
                                             household purposes; brushes for
                                             washing up; brush-making materials;
                                             articles for cleaning purposes, namely,
                                             sponges, cloths; steel wool; unworked
                                             or semi-worked glass, except glass
                                             used in building; all the aforesaid
                                             goods included in this class; candle
                                             snuffers of precious metal;
                                             candlesticks not of precious metal in
                                             class 021.

                                             For: Textiles and textile goods,
                                             namely, banners, flags, coasters,
                                             labels for identifying clothing, quilts,
                                             hang tags, wall hangings; bed and
                                             plastic table covers; afghans; bath
                                             linen; blanket throws; bed canopies;
                                             bed linen; bed sheets; bed skirts; bed
                                             spreads; blanket throws; calico;
                                             children's blankets; cloth coasters;
                                             cloth doilies; cloth flags; cloth
                                             pennants; duvets; curtains; fabrics that
                                             may or may not have printed patterns
                                             and designs thereon for use in textile
                                             applications, namely, the manufacture
                                             of flags; felt pennants; golf towels;
                                             towels; handkerchiefs; hooded towels;
                                             household linen; kitchen towels;
                                             pillowcases; quilts; baby blankets; silk
                                             blankets; table linen; textile napkins;
                                             textile place mats; table napkins of

                                      8
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 9 of 30 PageID #:2186



                                             textile; throws and face cloths in class
                                             024.

                                             For: Carpets; rugs; car floor mats;
                                             bath mats; gymnastic mats; plastic
                                             floor coverings; wall hangings, not of
                                             textile; wallpaper lined with textile in
                                             class 027.

                                             For: Meat, fish, poultry and game;
                                             meat extracts; preserved, frozen, dried
                                             and cooked fruits and vegetables;
                                             jellies, jams, compotes; eggs; milk;
                                             milk products excluding ice cream, ice
                                             milk and frozen yogurt; edible oils
                                             and fats in class 029.

                                             For: Coffee; tea; cocoa; sugar; rice;
                                             tapioca; sago; artificial coffee; flour
                                             and preparations made from cereals,
                                             namely, breakfast cereals, cereal bars,
                                             cereal based snack food, ready-to-eat
                                             cereals; bread; pastry; confectionery
                                             made of sugar; fruit ices; honey;
                                             treacle; yeast, baking-powder; salt;
                                             mustard; vinegar; sauces, condiments,
                                             namely, chutneys, food condiments
                                             consisting primarily of ketchup and
                                             salsa, savory sauces used as
                                             condiments; spices in class 030.

                                             For: Beers; mineral, and aerated
                                             waters, and other non-alcoholic
                                             beverages, namely, lemonade; fruit
                                             beverages, and fruit juices; syrups for
                                             making beverages; and other
                                             preparations for making beverages,
                                             namely, fruit drinks, lemonade in class
                                             032.



                                      9
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 10 of 30 PageID #:2187



                                              For: Product merchandising; sales
                                              promotion, for others, in particular
                                              marketing and promotion of goods
                                              and services of all kinds, including via
                                              online portals; online retail store
                                              services featuring audio, audiovisual,
                                              musical, multimedia and video content
                                              and associated merchandise in class
                                              035.

                                              For: telecommunication services,
                                              namely, transmission of voice, data,
                                              graphics, images, audio and video by
                                              means of broadband optical or
                                              wireless networks; providing voice
                                              chat services and chat rooms on the
                                              internet; internet provider services,
                                              namely, the leasing and arranging of
                                              access time to data networks, in
                                              particular to the internet; hotline or
                                              call center telephone services;
                                              providing press services in connection
                                              with online services, namely, the
                                              gathering, supplying and transmission
                                              of messages and information of all
                                              kinds, being online press agency
                                              services, including on-demand
                                              services and other electronic media
                                              services; providing access to the
                                              internet; telecommunications, in
                                              particular computer-aided electronic
                                              information and communication
                                              services, included in this class, for
                                              public and private users, namely,
                                              computer-aided transmission of
                                              information and images; sound, image
                                              and data transmission by cable,
                                              satellite, computer, computer network,
                                              telephone, ISDN and DSL lines; radio
                                              and television broadcasting; news and
                                              general information agencies, being

                                      10
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 11 of 30 PageID #:2188



                                                press agency services, including
                                                electronic agencies, and broadcasting
                                                of television and radio programs on
                                                the World Wide Web, and
                                                broadcasting of television and radio
                                                programs by cable, satellite and other
                                                media; internet provider services;
                                                providing access to computer
                                                databases, in particular on the internet
                                                and/or intranets; providing access to
                                                licensed content on the internet by
                                                means of content syndication for
                                                customers; providing access to
                                                computer programs on data networks
                                                in class 038.

3,506,452                         Sept. 23,     For: DVDs featuring pre-school aged
                                   2008         children’s educational and
                                                entertainment matter, games, music,
                                                images, and animated cartoons in
                                                class 009.
4,783,931                        Aug. 4, 2015   For: Bleaching preparations for
                                                laundry use; fabric softeners for
                                                laundry use; general purpose cleaning,
                                                polishing, degreasing and abrasive
                                                preparations; soaps; perfumery,
                                                essential oils, cosmetics, hair lotions;
                                                dentifrices; aftershave lotions;
                                                antiperspirants; essential oils for use
                                                in aromatherapy; baby oil; baby
                                                wipes; bath gels; bath powder; blush;
                                                body creams, lotions, and powders;
                                                breath fresheners; bubble bath; eau de
                                                cologne; personal deodorants;
                                                cosmetic powders for the face, hands
                                                and body; essential oils for personal
                                                use; eye liner; eye shadows; eyebrow
                                                pencils; face powder; face creams;
                                                facial lotions; facial masks for
                                                cosmetic purposes; facial scrubs;


                                      11
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 12 of 30 PageID #:2189



                                              room fragrances incorporating wicks;
                                              fragrances for personal use; hair gels;
                                              hair conditioners; hair shampoo; hair
                                              mousse; hair cream; hair spray; hand
                                              cream; hand lotions; soaps for the
                                              hand; lip balm; lipsticks; lip gloss;
                                              liquid soaps; make-up; mascara; non-
                                              medicated mouthwash; nail care
                                              preparations; nail enamel; nail
                                              hardeners; nail polish; perfumes;
                                              potpourri; scented room sprays;
                                              shaving creams; skin soap; talcum
                                              powder; eaux de toilette; skin creams;
                                              skin moisturizers; sun blocking
                                              preparations; non-medicated sun care
                                              preparations; lipstick holders in class
                                              003.

                                              For: DVDs featuring pre-school aged
                                              children's educational and
                                              entertainment matter, games, music,
                                              images, and animated cartoons and
                                              programs; pre-recorded video
                                              cassettes featuring children's
                                              educational and entertainment matter;
                                              fire extinguishing apparatus; apparatus
                                              for recording, transmission or
                                              reproduction of sound or images;
                                              blank magnetic data carriers; audio
                                              recording discs featuring children's
                                              educational and entertainment matter,
                                              games, music; data-processors;
                                              computers; sound recordings featuring
                                              children's educational and
                                              entertainment matter, games, music;
                                              audio recordings featuring music;
                                              video recordings featuring children's
                                              educational and entertainment matter,
                                              games, music, images, and animated
                                              cartoons; downloadable ring tones,
                                              music, mp3 files featuring music,

                                      12
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 13 of 30 PageID #:2190



                                              graphics and video files featuring
                                              children's educational and
                                              entertainment matter, games, music,
                                              images, and animated cartoons, all for
                                              wireless communications devices;
                                              computer game programs; video game
                                              software; computer game programs
                                              downloadable via the Internet; video
                                              game cartridges; video game
                                              programs recorded on floppy discs,
                                              CD-ROMs, cassettes, tapes and mini
                                              discs; compact disc players; compact
                                              discs featuring children's educational
                                              and entertainment matter, games,
                                              music, images, and animated cartoons;
                                              DVD players; computer software for
                                              children's educational and
                                              entertainment matter, games, music,
                                              images, and animated cartoons;
                                              downloadable computer programs for
                                              children's educational and
                                              entertainment matter, games, music,
                                              images, and animated cartoons;
                                              exposed photographic film; cassette
                                              players; magic lanterns; sunglasses,
                                              spectacle frames; phonograph records
                                              featuring children's educational and
                                              entertainment matter, games, music;
                                              life jackets; recording and playing
                                              devices for sound and image carriers;
                                              portable stereos; pre-recorded
                                              videotapes featuring children's
                                              educational and entertainment matter;
                                              pre-recorded video cassettes featuring
                                              children's educational and
                                              entertainment matter; video recorders;
                                              mechanisms for coin-operated
                                              apparatus; cash registers; calculating
                                              machines in class 009.



                                      13
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 14 of 30 PageID #:2191



                                              For: Paper; cardboard; goods made
                                              from paper or cardboard, namely,
                                              books, booklets, drawing and coloring
                                              books, comic books, magazines,
                                              activity books and song books, all in
                                              the field of pre-school aged children's
                                              education and entertainment;
                                              stationery, notebooks and writing
                                              pads, calendars; photographic
                                              products, namely, photographic prints;
                                              printed matter, namely, printed paper
                                              napkins, printed paper tablecloths and
                                              printed paper mats, printed stickers
                                              and iron-on and plastic transfers
                                              printed postcards and printed
                                              greetings cards; pamphlets, books,
                                              newspapers, periodicals, magazines,
                                              brochures, catalogues and promotional
                                              pamphlets, all in the field of children's
                                              education and entertainment; book
                                              binding materials; sheet music;
                                              telephone calling cards and credit
                                              cards, without magnetic coding;
                                              chromolithographs; photographs;
                                              pictures; graphic representations;
                                              printed instructional and teaching
                                              material in the field of pre-school
                                              aged children's education and
                                              entertainment; posters; greeting cards;
                                              postcards; picture cards; transfers and
                                              stickers; photograph albums;
                                              collectors' albums in the nature of
                                              stamp albums; stationery products,
                                              namely, envelopes; adhesive tapes for
                                              household decoration and stationery
                                              purposes; artists' materials, namely,
                                              pens, pencils and crayons, pen and
                                              pencil cases; molds for modeling
                                              clays; drawing, painting and
                                              modelling goods, namely, modeling
                                              compounds; re-usable and air-drying

                                      14
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 15 of 30 PageID #:2192



                                              compounds for modeling, arts and
                                              craft finger paint kits; drawing and
                                              painting implements, namely, square
                                              rulers; paintbrushes; adhesives and
                                              adhesive strips for stationery or
                                              household purposes; typewriters;
                                              office requisites, namely, rubber
                                              bands; printed instructional and
                                              teaching material in the field of
                                              literacy and math; diaries; calendars;
                                              bookmarks; kitchen towels of paper;
                                              paper towels; geographical maps;
                                              maps; beer mats, namely, coasters of
                                              paper or cardboard; address stamps;
                                              loose-leaf binders for office use; paper
                                              file jackets; paper napkins; sheets of
                                              reclaimed cellulose for wrapping;
                                              filter paper; paper and cardboard
                                              containers; paper and cardboard
                                              pouches for packaging; paper and
                                              cardboard bags for packaging;
                                              absorbent sheets of paper for foodstuff
                                              packaging; plastic bags, film, foil for
                                              packaging; printers' type; printing
                                              blocks; adhesive tapes for stationery
                                              or household purposes; letter openers
                                              of precious metal in class 016.

                                              For: Animal skins; animal hides;
                                              trunks and travelling bags; leather
                                              shoulder belts; all-purpose carrying,
                                              duffel, book, sports, diaper, key,
                                              school and wheeled bags; cosmetic
                                              bags sold empty; handbags; purses;
                                              umbrellas; parasols; walking sticks;
                                              whips; harnesses and saddlery;
                                              rucksacks; luggage; luggage tags;
                                              overnight bags; change purses;
                                              satchels; canvas, leather, mesh and
                                              textile shopping bags; tote bags; waist


                                      15
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 16 of 30 PageID #:2193



                                              pouches; wallets; leather and imitation
                                              leather in class 018.

                                              For: Household or kitchen utensils,
                                              namely, pots, pans, lids for pots and
                                              pans, cups, pot and pan scrapers,
                                              rolling pins, spatulas, turners and
                                              whisks; household and kitchen
                                              containers; beverage glassware; goods
                                              of porcelain and earthenware, namely,
                                              pots, pans, lids for pots and pans, and
                                              cups; mugs; cocktail shakers; butter
                                              dishes; lunch boxes; non-electric
                                              cafetieres; ceramics for household
                                              purposes, namely, vases, vessels,
                                              bowls, plates and pots; small hand-
                                              operated household and kitchen
                                              utensils, namely, skimmers, turners,
                                              strainers, graters, sieves; household
                                              and kitchen containers; cookware,
                                              namely, pots and pans; non-electric
                                              cooking utensils, namely, wire
                                              baskets; corkscrews; kitchen glass
                                              jars; serving trays; dinnerware; cups;
                                              tea pots; combs; sponges for
                                              household purposes; hair brushes;
                                              brushes for washing up; brush-making
                                              materials; articles for cleaning
                                              purposes; steel wool; unworked or
                                              semi-worked glass, except glass used
                                              in building; candle snuffers of
                                              precious metal; candlesticks not of
                                              precious metal; gloves for household
                                              purposes; oven cleaning cloths;
                                              barbecue mitts in class 021.

                                              For: Textiles and textile goods,
                                              namely, coasters, labels for
                                              identifying clothing, quilts, hang tags,
                                              wall hangings; bed covers; table
                                              covers, namely, textile and plastic

                                      16
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 17 of 30 PageID #:2194



                                              tablecloths; afghans; bath linen; bed,
                                              sofa and children's blankets; bed
                                              canopies; bed linen; bed sheets; bed
                                              skirts; bed spreads; blanket throws;
                                              calico; children's blankets; cloth
                                              coasters; cloth doilies; cloth flags;
                                              cloth pennants; duvets; curtains; fabric
                                              flags; felt pennants; golf towels;
                                              towels; handkerchiefs; hooded towels;
                                              household linen; kitchen towels;
                                              pillowcases; quilts; baby blankets; silk
                                              blankets; table linen; textile table
                                              napkins; textile place mats; table
                                              napkins of textile; throws; face cloths;
                                              banners and flags of textile in class
                                              024.

                                              For: Clothing, namely, shirts, ties,
                                              pants, sweaters, jackets, coats, shorts,
                                              t-shirts, sweatshirts, sweatpants,
                                              undershirts, underwear, socks,
                                              pajamas, belts, caps, hats, vests,
                                              scarves, gloves; footwear; headwear;
                                              leather belts; bolo ties with precious
                                              metal tips in class 025.

                                              For: Games, playthings and toys,
                                              namely, travel board games, handheld
                                              non-electronic skill games, tabletop
                                              games, travel size electronic games
                                              for the teaching of children, children's
                                              multiple activity toys, role playing
                                              games, trivia and question and answer
                                              games played with cards and game
                                              components, chess games, card
                                              games, yo-yos, action skill games,
                                              dice games, target games, hand held
                                              unit for playing electronic games,
                                              hand held unit for playing video
                                              games, hand held games with liquid
                                              crystal displays; electronic and non-

                                      17
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 18 of 30 PageID #:2195



                                              electronic puzzles and puzzle games;
                                              hand-held, tabletop, and travel-size
                                              jigsaw puzzles; playground balls for
                                              games; dolls and toys, namely,
                                              articulated and non-articulated dolls,
                                              toy figures, modeled plastic toy
                                              figurines, bendable toys and action
                                              figures; stuffed and plush toys; toy
                                              bean bags; and cloth toys, namely,
                                              dolls; toy costume masks; puppets;
                                              corrugated playhouses; roller-skates;
                                              toy scooters; scale model toy vehicles;
                                              wooden toy vehicles; diecast toy
                                              vehicles; playing cards and card
                                              games; gymnastic and sporting
                                              articles, namely, horizontal bars;
                                              decorations for Christmas trees,
                                              except illumination articles and
                                              confectionery; action skill games;
                                              action figures and accessories
                                              therefor; board games; card games;
                                              children's multiple activity toys;
                                              badminton sets; balloons; basketballs;
                                              bath toys; baseballs; beach balls; bean
                                              bag dolls; toy building blocks;
                                              bowling balls; chess sets; Christmas
                                              stockings; collectable toy figures; crib
                                              mobiles; crib toys; tossing disc toys;
                                              dolls; doll clothing; accessories for
                                              dolls; doll playsets; electric action
                                              toys; equipment sold as a unit for
                                              playing card games; fishing tackle;
                                              golf balls; golf gloves; golf ball
                                              markers; hand held unit for playing
                                              electronic games; hockey pucks;
                                              inflatable toys; puzzles; jump ropes;
                                              kites; magic tricks; marbles;
                                              manipulative games; mechanical toys;
                                              music box toys; musical toys; parlor
                                              games; party games; soft sculpture
                                              toys; puppets; roller skates; rubber

                                      18
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 19 of 30 PageID #:2196



                                              action balls; skateboards; soccer balls;
                                              spinning tops; squeeze toys; stuffed
                                              toys; table tennis tables; target games;
                                              teddy bears; tennis balls; toy action
                                              figures; toy bucket and shovel sets;
                                              toy mobiles; toy vehicles; toy
                                              scooters; toy cars; toy model
                                              hobbycraft kits; toy figures; toy banks;
                                              toy trucks; toy watches; wind up toys;
                                              yo-yos; water-wings; swimming belts;
                                              video game machines for use with
                                              external display screens or monitors
                                              only; amusement apparatus adapted
                                              for use with television receivers only;
                                              children's play cosmetics in class 028.

                                              For: Meat, fish, poultry and game, not
                                              live; meat extracts; preserved, frozen,
                                              dried and cooked fruits and
                                              vegetables; jellies; jams; compotes;
                                              eggs; milk; milk products excluding
                                              ice cream, ice milk and frozen yogurt;
                                              edible oils and fats in class 029.

                                              For: Coffee; tea; cocoa; sugar; rice;
                                              tapioca; sago; artificial coffee; flour;
                                              preparations made from cereals,
                                              namely, bread; pastry; confectionery,
                                              namely, candy; edible, flavored ices;
                                              honey; treacle; yeast; baking powder;
                                              salt; mustard; vinegar; sauces being
                                              condiments; spices in class 030.

                                              For: Beers; mineral, and aerated
                                              waters; non-alcoholic beverages,
                                              namely, lemonade; fruit beverages;
                                              fruit juices; syrups and powders for
                                              making beverages in class 032.

                                              For: Education services, namely,
                                              providing courses of instruction at the

                                      19
  Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 20 of 30 PageID #:2197



                                                            pre-school level; training services in
                                                            the field of instruction at the pre-
                                                            school level; entertainment in the
                                                            nature of circuses and stage shows for
                                                            pre-school aged children; television
                                                            entertainment in the nature of a series
                                                            of television shows in the field of pre-
                                                            school aged children's entertainment;
                                                            children's entertainment and
                                                            amusement centers, namely,
                                                            amusement parks and play areas;
                                                            organizing community sporting and
                                                            cultural events; editing and production
                                                            of film and television, radio and
                                                            multimedia programs; entertainment
                                                            services, namely, providing an
                                                            ongoing radio program for pre-school
                                                            aged children; organizing live
                                                            exhibitions and conferences in the
                                                            fields of culture, sports and
                                                            entertainment for non-business and
                                                            non-commercial purposes;
                                                            entertainment services in the nature of
                                                            live musical performances; arranging
                                                            of concerts; photography services;
                                                            providing recreation facilities in class
                                                            041.


       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of eOne’s previously

granted Motion for Entry of a Temporary Restraining Order establishes that eOne has

demonstrated a likelihood of success on the merits; that no remedy at law exists; and that eOne

will suffer irreparable harm if the injunction is not granted.


                                                  20
     Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 21 of 30 PageID #:2198



         Specifically, eOne has proved a prima facie case of trademark infringement because (1)

the PEPPA PIG Trademarks are distinctive marks and are registered with the U.S. Patent and

Trademark Office on the Principal Register, (2) Defendants are not licensed or authorized to use

any of the PEPPA PIG Trademarks, and (3) Defendants’ use of the PEPPA PIG Trademarks is

causing a likelihood of confusion as to the origin or sponsorship of Unauthorized Peppa Pig

Products with eOne. eOne has also proved a prima facie case of copyright infringement because

it has demonstrated that (1) eOne is the owner of valid and enforceable Peppa Pig Copyrighted

Designs, and (2) Defendants, without any authorization from eOne, or any right under the law,

have deliberately copied, displayed, distributed, reproduced, and/or made derivate works

incorporating the Peppa Pig Copyrighted Designs on the Defendant Internet Stores and the

corresponding Unauthorized Peppa Pig Products.           Furthermore, Defendants’ continued and

unauthorized use of the PEPPA PIG Trademarks and copying of the Peppa Pig Copyrighted

Designs irreparably harms eOne through diminished goodwill and brand confidence, damage to

eOne’s reputations, loss of exclusivity, and loss of future sales. Monetary damages fail to address

such damage and, therefore, eOne has an inadequate remedy at law. Moreover, the public interest

is served by entry of this Preliminary Injunction to dispel the public confusion created by

Defendants’ actions. As such, this Court orders that:

1.       Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

         and all persons acting for, with, by, through, under or in active concert with them be

         preliminarily enjoined and restrained from:

         a. using the PEPPA PIG Trademarks or any reproductions, counterfeit copies or colorable

            imitations thereof in any manner in connection with the distribution, marketing,

            advertising, offering for sale, or sale of any product that is not a genuine Peppa Pig



                                                  21
     Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 22 of 30 PageID #:2199



            product or not authorized by eOne to be sold in connection with the PEPPA PIG

            Trademarks;

         b. reproducing, distributing copies of, making derivative works of, or publicly displaying

            the Peppa Pig Copyrighted Designs in any manner without the express authorization of

            eOne;

         c. passing off, inducing, or enabling others to sell or pass off any product as a genuine

            Peppa Pig product or any other product produced by eOne, that is not eOne’s or not

            produced under the authorization, control or supervision of eOne and approved by eOne

            for sale under the PEPPA PIG Trademarks and/or the Peppa Pig Copyrighted Designs;

         d. committing any acts calculated to cause consumers to believe that Unauthorized Peppa

            Pig Products are those sold under the authorization, control or supervision of eOne, or

            are sponsored by, approved by, or otherwise connected with eOne;

         e. further infringing the PEPPA PIG Trademarks and/or the Peppa Pig Copyrighted

            Designs and damaging eOne’s goodwill; and

         f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

            storing, distributing, returning, or otherwise disposing of, in any manner, products or

            inventory not manufactured by or for eOne, nor authorized by eOne to be sold or

            offered for sale, and which bear any of eOne’s trademarks, including the PEPPA PIG

            Trademarks, or any reproductions, counterfeit copies or colorable imitations thereof

            and/or which bear the Peppa Pig Copyrighted Designs.

2.       Defendants and any third party with actual notice of this Order who is providing services

         for any of the Defendants, or in connection with any of the Online Marketplace Accounts

         or other online marketplace accounts operated by Defendants, including, without

         limitation, any online marketplace platforms such as iOffer, eBay, AliExpress, Alibaba,

                                                 22
Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 23 of 30 PageID #:2200



    Amazon, Wish.com, and Dhgate, sponsored search engine or ad-word providers, credit

    cards, banks, merchant account providers, third party processors and other payment

    processing service providers, and Internet search engines such as Google, Bing and Yahoo

    (collectively, the “Third Party Providers”) shall, within five (5) business days after receipt

    of such notice, provide to eOne expedited discovery, including copies of all documents and

    records in such person’s or entity’s possession or control relating to:

    a. the identities and locations of Defendants, their agents, servants, employees,

       confederates, attorneys, and any persons acting in concert or participation with them,

       including all known contact information, including any and all associated e-mail

       addresses;

    b. the nature of Defendants’ operations and all associated sales, methods of payment for

       services and financial information, including, without limitation, identifying

       information associated with the Online Marketplace Accounts and Defendants’

       financial accounts, as well as providing a full accounting of Defendants’ sales and

       listing history related to their respective Online Marketplace Accounts;

    c. Defendants’ Online Marketplace Accounts;

    d. any other online marketplace accounts registered by Defendants; and

    e. any financial accounts owned or controlled by Defendants, including their agents,

       servants, employees, confederates, attorneys, and any persons acting in concert or

       participation with them, including such accounts residing with or under the control of

       any banks, savings and loan associations, payment processors or other financial

       institutions including, without limitation, PayPal, Alipay, Amazon Pay, Wish.com, or

       other merchant account providers, payment providers, third party processors, and credit

       card associations (e.g., MasterCard and VISA).

                                             23
     Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 24 of 30 PageID #:2201



3.       Upon eOne’s request, those in privity with Defendants and those with notice of the

         injunction, including the Third Party Providers as defined in Paragraph 2, shall within five

         (5) business days after receipt of such notice:

         a. disable and cease providing services being used by Defendants, currently or in the

            future, to engage in the sale of goods using the PEPPA PIG Trademarks and/or which

            bear the Peppa Pig Copyrighted Designs;

         b. disable and cease displaying any advertisements used by or associated with Defendants

            in connection with the sale of counterfeit and infringing goods using the PEPPA PIG

            Trademarks and/or which bear the Peppa Pig Copyrighted Designs; and

         c. take all steps necessary to prevent links to the Online Marketplace Accounts identified

            on Schedule A from displaying in search results, including, but not limited to, removing

            links to the Online Marketplace Accounts from any search index.

4.       Defendants and any persons in active concert or participation with them who have actual

         notice of this Order shall be temporarily and preliminarily restrained and enjoined from

         transferring or disposing of any money or other of Defendants’ assets until further ordered

         by this Court.

5.       Any Third Party Providers, including PayPal, Inc. (“PayPal”), Alipay, Amazon Pay and

         Wish.com, shall, within two (2) business days of receipt of this Order, for any Defendant

         or any of Defendants’ Online Marketplace Accounts:

         a. locate all accounts and funds connected to Defendants or Defendants’ Online

            Marketplace Accounts, including, but not limited to, any financial accounts connected

            to the information listed in Schedule A hereto, the e-mail addresses identified in Exhibit

            3 to the Declaration of Niall Trainor, and any e-mail addresses provided for Defendants

            by third parties; and

                                                  24
     Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 25 of 30 PageID #:2202



         b. restrain and enjoin any such accounts or funds that are not U.S. based from transferring

            or disposing of any money or other of Defendants’ assets until further ordered by this

            Court.

6.       eOne may provide notice of these proceedings to Defendants, including service of process

         pursuant to Fed. R. Civ. P. 4(f)(3), by electronically publishing a link to the Amended

         Complaint, this Order and other relevant documents on a website and by sending an e-mail

         to the e-mail addresses identified in Exhibit 3 to the Declaration of Niall Trainor and any

         e-mail addresses provided for Defendants by third parties that includes a link to said

         website. The Clerk of the Court is directed to issue a single original summons in the name

         of “YIWU CHU TAI ART & CRAFTS CO.,LTD. and all other Defendants identified in

         the Amended Complaint” that shall apply to all Defendants. The combination of providing

         notice via electronic publication and e-mail, along with any notice that Defendants receive

         from payment processors, shall constitute notice reasonably calculated under all

         circumstances to apprise Defendants of the pendency of the action and afford them the

         opportunity to present their objections.

7.       Plaintiff’s Amended Complaint [12] and Exhibits 1 and 2 thereto [12-1] and [12-2],

         Schedule A to the Complaint [11] and the Amended Complaint [12-3], Exhibit 3 to the

         Declaration of Niall Trainor [17], and the TRO [25] are unsealed.

8.       Any Defendants that are subject to this Order may appear and move to dissolve or modify

         the Order on two days’ notice to eOne or on shorter notice as set by this Court.




                                                    25
     Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 26 of 30 PageID #:2203



9.       The $10,000 bond posted by eOne shall remain with the Court until a Final disposition of

         this case or until this Preliminary Injunction is terminated.

                                                IT IS SO ORDERED.

DATED: March 20, 2019


                                                _____________________________________
                                                Gary Feinerman
                                                United States District Judge




                                                  26
 Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 27 of 30 PageID #:2204



 Entertainment One UK Ltd. v. Yiwu Chu Tai Art & Crafts Co., Ltd., et. al - Case No. 19-cv-863

                                          Schedule A
No. Defendant Name / Alias                         No. Defendant Name / Alias
  1 Yiwu Chu Tai Art & Crafts Co., Ltd.              2 Dongguan Hekang Garment Accessories
                                                       Co., Ltd.
  3 Donghai County Boheng Crystal Jewelry            4 Shenzhen Skyby Industrial Co., Ltd.
    Co., Ltd.
  5   03shan Store                                   6   Children's Accessories World Store
  7   Good Friend 2 Store                            8   High-Fashionable Store
  9   JNAN Store                                    10   kiwicandy Store
 11   Littlesure Store                              12   meisiney Official Store
 13   Month money Store                             14   Tale Forest Store
 15   TANC-REDO YiWu Store                          16   younger sister store
 17   YUSDTSHA Store                                18   27kids Store
 19   Abandoned monkey Store                        20   ALCN KIDS
 21   BAILIWEINI 1 Store                            22   chengxinzuoren Store
 23   CozyDog Store                                 24   DLoveHome Store
 25   fqiqi handmade hair accessory Store           26   JINUO Official Store
 27   Kidsking Store                                28   Kimimi Baby Store
 29   lemon kitten Official Store                   30   Merry Zhang
 31   mingtian store                                32   Old friend Umbrella Store
 33   Only The Feet Knows                           34   peppa piged store
 35   QAZIQILAND Store                              36   ShoesBox Children Store
 37   Shop1805210 Store                             38   Shop1836253 Store
 39   Shop1943579 Store                             40   Shop3874069 Store
 41   Shop4037006 Store                             42   Wonder Toy World Store
 43   Yong Shuai crafts Store                       44   youbeika Children's Clothes Store
 45   EGELEXY                                       46   yuting
 47   Muzixixi                                      48   Shandong Sishui P & W Economic Trading
                                                         Co., Ltd.
 49   0806sunliang                                  50   17craftb
 51   amyzhan.l59si                                 52   babyandmama
 53   becksy2018                                    54   blacchen0
 55   bozhan888                                     56   caliweike86
 57   canshiguge000                                 58   carbonworker
 59   ch60jiao                                      60   coinsouvenir
 61   daernew-8                                     62   dqwtscjssjh_3
 63   ebahuiyuantiantianm                           64   edon168
 65   fjkoihjsd49784241                             66   ganggang8899
 67   gogocome-on                                   68   handmade-gift


                                              27
 Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 28 of 30 PageID #:2205



No.    Defendant Name / Alias               No.   Defendant Name / Alias
 69    haoyingua0                            70   hellen2006yao
 71    huchangbz                             72   izhizicele4
 73    lixiangxiang66                        74   longdou112
 75    lovable_pea                           76   may-0314
 77    mimiwoo                               78   mlhkvpgp
 79    ngoc.har46                            80   power.market2018
 81    remax-fashion                         82   ringstore
 83    shenyanlin2017                        84   shi3ionh667
 85    speedtechboom                         86   stylishhome88
 87    summer_store2                         88   sundonsheng
 89    tlmg8745                              90   wenbingheusa18
 91    whky0158                              92   xdkr6549
 93    xiangluo-l                            94   xianzheng06
 95    xrwushi                               96   zhiqinhaojhu
 97    zhiqu-toys                            98   zhosci
 99    zhuyayuan-1999                       100   zlrmilanda
101    chenchunmei                          102   Fashion Show Style
103    jiafeng                              104   lb1995
105    mch1354632                           106   shenqing35
107    DISMISSED                            108   xixiaoxiao
109    zhang1511


No.     Defendant Marketplace URL           No.   Defendant Marketplace URL
   1    ctgyp.en.alibaba.com                  2   pblabel.en.alibaba.com
   3    bohengcrystal.en.alibaba.com          4   skybygift.en.alibaba.com
   5    aliexpress.com/store/3882008          6   aliexpress.com/store/3226024
   7    aliexpress.com/store/4518051          8   aliexpress.com/store/4646022
   9    aliexpress.com/store/4298046         10   aliexpress.com/store/1223024
  11    aliexpress.com/store/3147056         12   aliexpress.com/store/1359235
  13    aliexpress.com/store/3624104         14   aliexpress.com/store/3517093
  15    aliexpress.com/store/1711548         16   aliexpress.com/store/3211046
  17    aliexpress.com/store/3245034         18   aliexpress.com/store/3140003
  19    aliexpress.com/store/4481120         20   aliexpress.com/store/1294684
  21    aliexpress.com/store/4236014         22   aliexpress.com/store/2789202
  23    aliexpress.com/store/4428206         24   aliexpress.com/store/4453034
  25    aliexpress.com/store/4425081         26   aliexpress.com/store/1968985
  27    aliexpress.com/store/4640057         28   aliexpress.com/store/4235057
  29    aliexpress.com/store/1949203         30   aliexpress.com/store/2090027
  31    aliexpress.com/store/4509072         32   aliexpress.com/store/3865066
  33    aliexpress.com/store/1554104         34   aliexpress.com/store/3672061

                                       28
 Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 29 of 30 PageID #:2206



No.    Defendant Marketplace URL                 No.   Defendant Marketplace URL
  35   aliexpress.com/store/3627122               36   aliexpress.com/store/3026008
  37   aliexpress.com/store/1805210               38   aliexpress.com/store/1836253
  39   aliexpress.com/store/1943579               40   aliexpress.com/store/3874069
  41   aliexpress.com/store/4037006               42   aliexpress.com/store/4637197
  43   aliexpress.com/store/4432026               44   aliexpress.com/store/2023098
  45   A2AMVOPBBE664A                             46   A20C4UVIN9X7J7
  47   dhgate.com/store/21015089                  48   https://pw.en.alibaba.com
  49   ebay.com/usr/0806sunliang                  50   ebay.com/usr/17craftb
  51   ebay.com/usr/amyzhan.l59si                 52   ebay.com/usr/babyandmama
  53   ebay.com/usr/becksy2018                    54   ebay.com/usr/blacchen0
  55   ebay.com/usr/bozhan888                     56   ebay.com/usr/caliweike86
  57   ebay.com/usr/canshiguge000                 58   ebay.com/usr/carbonworker
  59   ebay.com/usr/ch60jiao                      60   ebay.com/usr/coinsouvenir
  61   ebay.com/usr/daernew-8                     62   ebay.com/usr/dqwtscjssjh_3
  63   ebay.com/usr/ebahuiyuantiantianm           64   ebay.com/usr/edon168
  65   ebay.com/usr/fjkoihjsd49784241             66   ebay.com/usr/ganggang8899
  67   ebay.com/usr/gogocome-on                   68   ebay.com/usr/handmade-gift
  69   ebay.com/usr/haoyingua0                    70   ebay.com/usr/hellen2006yao
  71   ebay.com/usr/huchangbz                     72   ebay.com/usr/izhizicele4
  73   ebay.com/usr/lixiangxiang66                74   ebay.com/usr/longdou112
  75   ebay.com/usr/lovable_pea                   76   ebay.com/usr/may-0314
  77   ebay.com/usr/mimiwoo                       78   ebay.com/usr/mlhkvpgp
  79   ebay.com/usr/ngoc.har46                    80   ebay.com/usr/power.market2018
  81   ebay.com/usr/remax-fashion                 82   ebay.com/usr/ringstore
  83   ebay.com/usr/shenyanlin2017                84   ebay.com/usr/shi3ionh667
  85   ebay.com/usr/speedtechboom                 86   ebay.com/usr/stylishhome88
  87   ebay.com/usr/summer_store2                 88   ebay.com/usr/sundonsheng
  89   ebay.com/usr/tlmg8745                      90   ebay.com/usr/wenbingheusa18
  91   ebay.com/usr/whky0158                      92   ebay.com/usr/xdkr6549
  93   ebay.com/usr/xiangluo-l                    94   ebay.com/usr/xianzheng06
  95   ebay.com/usr/xrwushi                       96   .ebay.com/usr/zhiqinhaojhu
  97   ebay.com/usr/zhiqu-toys                    98   ebay.com/usr/zhosci
  99   ebay.com/usr/zhuyayuan-1999               100   ebay.com/usr/zlrmilanda
 101   wish.com/merchant/59c10142bf25535f        102   wish.com/merchant/5448701f90c77609a
       8796c813                                        237f99f
 103 wish.com/merchant/5881e2af24a1fd58          104 wish.com/merchant/5addf2629d5e973e3
     ff2145c1                                        e88d96a
 105 wish.com/merchant/57eced6b65680c1           106 ebay.com/usr/shenqing35
     027402b9b
 107 DISMISSED                                   108 wish.com/merchant/590f11b5bd619d27
                                                     7ab191a7

                                            29
 Case: 1:19-cv-00863 Document #: 38 Filed: 03/20/19 Page 30 of 30 PageID #:2207



No.  Defendant Marketplace URL                No.   Defendant Marketplace URL
 109 wish.com/merchant/597ae1bde2bfde1
     a4ba38609




                                         30
